DETAILED ACTION
The amendment filed July 12, 2022, has been entered and fully considered. Claims 1-2, 4-13, 15-20, 22-23 are pending in this action. Claims 1, 22 and 23 have been amended. Claims 8-11 and 17-20 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (hereinafter ‘Schultz’, U.S. PGPub. No. 2011/0054287) in view of Osypka et al., (hereinafter ‘Osypka’, U.S. PGPub. No. 2015/0057610). 
Regarding claim 1, Schultz discloses a catheter (Fig. 1) comprising: a longitudinally-extending catheter shaft comprising a proximal end portion and a distal end deflectable portion (elongated catheter body 12, deflectable intermediate section 14, tip section 15), wherein the distal end deflectable portion includes a loop member (tip section 15, mapping assembly 17); a handle (multi-functional control handle 16, halves 16a and 16b in Fig. 1) attached to the proximal end portion of the catheter shaft (Fig. 1); a deflection mechanism (deflection arm 75, tension adjustment member 101 and associated parts) positioned inside the handle and including a pull wire for deflecting the distal end deflectable portion of the catheter shaft (deflection puller members 42, see 42a and 42b in Fig. 9); and a loop member adjustment mechanism (rotational control assembly 200 and associated parts)  for adjusting a diameter of the loop member ([0061], [0105], by turning the outer control knob 202 the diameter of the generally circular region 39 is adjusted; Figs. 1, 3 and 23), the loop member adjustment mechanism comprising: a single loop member pull wire (contraction puller member 35), wherein a distal end of the single loop member pull wire is attached to the loop member (Fig. 7; [0061]); a sliding member (follower 240 and associated parts), located within the handle (16), and wherein a proximal end of the single loop member pull wire (35) is directly coupled to a pin (‘finger’ 241) included in the sliding member ([0094], "wire 35 is anchored to the finger 241 so that the follower draws the contraction wire 35 longitudinally relative to the catheter body 12”); and a rotatable knob (202) located on an exterior of the handle and circumscribing the sliding member (Fig. 23), the rotatable knob (202) interfacing with the sliding member (follower 240 and associated parts) such that rotation of the rotatable knob (202) adjusts the diameter of the loop member by causing the sliding member, pin, and proximal end of the single loop member pull wire to translate within the handle ([0094], “As the follower 240 slides distally, the contraction wire 35 is drawn distally. As the follower 240 slides proximally, the contraction wire is pushed proximally. Such is a means by which rotational movement of the outer control knob 202 is converted to a longitudinal movement of the contraction puller member 35.”).
Although Schultz discloses a loop member adjustment mechanism including a rotatable knob and sliding member, wherein rotational movement of the rotatable knob causes the sliding member, pin, and proximal end of the single loop member pull wire to translate within the handle, Schultz fails to explicitly disclose wherein the sliding member is configured to translate within the handle without rotating within the handle, and wherein to interface with the sliding member, an underside of the rotatable knob comprises first gears that engage second gears formed on both a first side of the sliding member, and a second, opposite side of the sliding member.
However, in the same field of endeavor, Osypka (Figs. 4A-4E) teaches a similar catheter comprising a comparable adjustment mechanism (420) including a manually rotatable knob (434) that is operably connected to a drive nut (430) and configured to be rotated by the user. Osypka teaches, “[r]otation of the drive nut 430 causes axial translation of the worm coil 432 within the body 419 of the handle assembly 416.” ([0105]). To interface with the sliding member (432), an underside of the rotatable knob (434), the drive nut (430), comprises first gears (see first ‘gears’ of drive nut 430 in Fig. 4E) that engage second gears formed on both a first side of the sliding member, and a second, opposite side of the sliding member (see second ‘gears’ formed on worm coil 432 in Fig. 4E). A steering wire (422) is further operatively connected to a distal end portion of the worm coil (432) of the actuation mechanism (420) such that when the sliding member (worm coil 432) translates in the distal direction, the wire (422) is pulled in a distal direction ([0110]), thereby actuating the distal end portion (414) of the sheath (412). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter as taught by Schultz to provide the configuration of Osypka. This modification would have merely comprised a simple substitution of one well know adjustment mechanism for another in order to obtain predictable results. MPEP 2143(I)(B). 
Regarding claim 2, Schultz in view of Osypka teach all of the limitation of the catheter according to claim 1, but fail to explicitly disclose wherein the sliding member is located proximally to the deflection mechanism with respect to the handle.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter as taught by Schultz in view of Osypka such that the sliding member is located proximally to the deflection mechanism with respect to the handle since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claims 4 and 5, Schultz in view of Osypka teach all of the limitation of the catheter according to claim 1. In view of the prior modification of Schultz in view of Osypka, Osypka (Figs. 4A-4E) teaches further comprising a locking mechanism for securing the single loop member pull wire (422) in place after adjustment of the diameter of the loop member, wherein the locking mechanism includes a threaded pitch of gears (see ‘gears’ formed on worm coil 432 in Fig. 4E; as broadly claimed, the gears provide the desired “locking” feature as tension is created in wire 422). 
Regarding claim 7, Schultz in view of Osypka teach all of the limitation of the catheter according to claim 1. In view of the prior modification of Schultz in view of Osypka, Osypka (Figs. 4A-4E) teaches wherein the sliding member (432) includes at least one groove thereon sized and configured to slidably attach to a center guide channel positioned on the handle (see annotated Figure 4E below; it is noted, worm coil 432 translates with the handle). 

    PNG
    media_image1.png
    300
    574
    media_image1.png
    Greyscale

Claims 6 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Osypka as applied to claims 1-2, 4-5 and 7 above, and further in view of Selkee (hereinafter 'Selkee', U.S. PGPub. No. 2013/0158379). 
Regarding claim 6, Schultz in view of Osypka teach all of the limitation of the catheter according to claim 1, but are silent regarding wherein the locking mechanism includes a friction ring. 
However, in the same field of endeavor, Selkee teaches a similar locking mechanism which includes a friction ring (retaining ring 170 in Figs, 7A-7B; [0081]) in order to provide additional security and hold the desired components in place ([0081]), thereby increasing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking mechanism as taught by Schultz in view of Osypka to include a friction ring as taught by Selkee in order to provide additional security and hold the desired components in place ([0081]), thereby increasing security and safety.
Regarding claim 22, Schultz in view of Osypka teach all of the limitation of the catheter according to claim 4. In view of the prior modification of Schultz in view of Osypka, Osypka necessarily teaches a pocket defined in the second gears on the first side of the sliding member (see ‘pockets’ defined in ‘gears’ on the first side of the sliding member 432 in Fig. 4E). 
Schultz in view of Osypka are silent regarding wherein the locking mechanism includes a friction member positioned within a pocket defined in the second gears on the first side of the sliding member.
However, in the same field of endeavor, Selkee teaches a similar locking mechanism which includes a friction member (retaining ring 170 in Figs, 7A-7B; [0081]) in order to provide additional security and hold the desired components in place ([0081]), thereby increasing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking mechanism as taught by Schultz in view of Osypka to include a friction member positioned within a pocket defined in the second gears on the first side of the sliding member as taught by Selkee in order to provide additional security and hold the desired components in place ([0081]), thereby increasing security and safety.
Regarding claim 23, Schultz in view of Osypka teach all of the limitation of the catheter according to claim 4, but are silent regarding further comprising a distal locking ring located distal of the rotatable knob and a proximal locking ring located proximal of the rotatable knob.
However, in the same field of endeavor, Selkee teaches a similar locking mechanism which includes a retaining ring (170 in Figs, 7A-7B; [0081]) in order to provide additional security and hold the desired components in place ([0081]), thereby increasing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking mechanism as taught by Schultz in view of Osypka to include a distal locking ring located distal of the rotatable knob and a proximal locking ring located proximal of the rotatable knob as taught by Selkee in order to provide additional security and hold the desired components in place ([0081]), thereby increasing security and safety.
Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Selkee in view of Falwell et al., (hereinafter ‘Falwell’, U.S. PGPub. No. 2006/0241366).
Regarding claim 12, Selkee discloses (Figs. 1, 6-7B and 23-24) a deflecting and sizing apparatus for a catheter handle comprising a catheter shaft (catheter body 12) having a deflectable distal end portion including a loop member (tip section 15, distal assembly 17), the apparatus comprising: a deflection mechanism (pulley arm 62 and associated parts) positioned inside the handle ([0060]; Figs. 6 and 7A-7B) and including a pull wire (42) for deflecting the distal end deflectable portion of the catheter shaft ([0067]; see Figs. 17A-17C); and a loop member adjustment mechanism (dial 52 and associated parts) for adjusting a diameter of the loop member ([0051]; [0078]), the loop member adjustment mechanism comprising: a single loop member pull wire (35), wherein a distal end of the single loop member pull wire (35) is attached to the loop member ([0051]); a sliding member (rack 116), located within the handle ([0078]), wherein the sliding member (116) is configured to translate within the handle without rotating within the handle ([0078], “rotation of the dial 52 in one direction results in the rack translating distally and rotation in the opposite direction results in the rack translating proximally”), and wherein a proximal end of the single loop member pull wire (35) is directly coupled to the sliding member (see Fig. 6; [0078], “proximal end of the third puller member 35 is anchored in the rack 116 so that the translational motion of the rack actuates the third puller member”); and a rotatable knob (dial 52) located on an exterior of the handle (16) and circumscribing the sliding member (as broadly claimed, dial 52 ‘circumscribes’ rack 116 forming the sliding member; it is noted that circumscribe is defined by Merriam-Webster as “to draw a line around” or “to surround by or as if by a boundary”), the rotatable knob (52) interfacing with the sliding member (116) such that rotation of the rotatable knob (52) adjusts the diameter of the loop member by causing the sliding member, and proximal end of the single loop member pull wire to translate within the handle ([0078]; see Fig. 6).
Selkee fails to explicitly disclose wherein a proximal end of the single loop member pull wire is directly coupled to a pin included in the sliding member.
However, in the same field of endeavor, Falwell teaches a similar catheter (Figs. 1 and 22) including a loop member pull wire (cable 1110b), wherein a distal end of the loop member pull wire (1110b) is attached to the loop member (see Fig. 11 for cable 1110b), and a sliding member (slider 2232 in Fig. 22) located within the handle (120), wherein the sliding member (2232) is configured to translate within the handle (120) without rotating within the handle ([0182]; [0186]-[0187]; Figs.1 and 22). Falwell teaches the “slider 2232 includes a forward cable anchor 2235 and a rear cable anchor 2236 for anchoring the pull cables 1110a and 1110b. Pull cable 1110b is directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120” ([0186]). In this configuration, a proximal end of the loop member pull wire (cable 1110b) is directly coupled to a pin (forward cable anchor 2235 in Fig. 22) included in the sliding member (2232), thus providing a secure and reliable attachment to the sliding member, thereby increasing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter as taught by Selkee to include wherein a proximal end of the single loop member pull wire is directly coupled to a pin included in the sliding member as taught by Falwell. Doing so provides a secure and reliable attachment to the sliding member, thereby increasing security and safety. Further, this modification would have merely comprised a simple substitution of one well known wire attachment configuration for another in order to produce a predictable result, MPEP 2143(I)(B). 
In view of the prior modification of Selkee in view of Falwell, it is the Examiner’s position that Selkee in view of Falwell would necessarily teach each and every limitation of the catheter according to claim 12. 
Regarding claim 13, Selkee in view of Falwell teach all of the limitations of the apparatus according to claim 12. Selkee (Figs. 1 and 6-7B) further discloses wherein the sliding member (rack 116) is located proximally to the deflection mechanism (pulley arm 62 and associated parts) with respect to the handle (as broadly claimed, see Fig. 6, a portion of rack 116 is located proximally to the deflection mechanism 62 and associated parts). 
Regarding claim 15, Selkee in view of Falwell teach all of the limitations of the apparatus according to claim 12. Selkee (Figs. 1 and 6-7B) further discloses a locking mechanism (second locking cap screw 168 in Figs. 7A-7B) for securing the single loop member pull wire (35) in place after adjustment of the diameter of the loop member ([0081], “second locking cap screw 168 secures the dial 52 to the shaft 112. The cap screw 168 also provides incremental friction adjustment means to render the dial 52 self-holding by allowing adjustment of the axial compression of the components on the shaft 112, especially the compression loading washer 118”).
Regarding claim 16, Selkee in view of Falwell teach all of the limitations of the apparatus  according to claim 15. Selkee further discloses wherein the locking mechanism includes a threaded pitch of gears (second locking cap screw 168 in Figs. 7A-7B; [0081]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7 and 22-23 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is the Examiner’s position that Schultz (.S. PGPub. No. 2011/0054287) in view of Osypka et al., (U.S. PGPub. No. 2015/0057610) teach each and evert limitation of the catheter according to claim 1.
Applicant has argued (page 8) that independent claim 12 includes limitations similar to claim 1, however, the newly amended limitations argued in this response have not been incorporated into claim 12. The arguments regarding claim 1 are moot with respect to the rejection of claim 12 and dependent claims 13, 15 and 16. 
It is the Examiner’s position that Selkee (U.S. PGPub. No. 2013/0158379) in view of Falwell et al., ( U.S. PGPub. No. 2006/0241366) teach each and every limitation of the apparatus according to claim 12. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794